Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s reply filed on 04/18/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 9, 11, 13, 15-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2014/0204305 A1; hereafter Tseng) in view of KIM et al (US 2019/0372037A1; hereafter KIM).

Regarding claim 1. Tseng discloses an array substrate (Fig 4), comprising: 
a substrate (glass substrate); 
a first metal layer (Fig 4, metal gate 10 GD, Para [ 0028]), arranged on a surface of the substrate (glass substrate); an insulating layer ( Fig 4, insulating layer GI, Para [ 0028]), arranged on a surface of the first metal layer (metal gate 10 GD); a semiconductor layer (Fig 4, active layer 60, Para [ 0029]), arranged on a surface of the insulating layer (insulating layer GI); and a second metal layer (metal layer 30, Para [ 0028]), arranged on a surface of the semiconductor layer (active layer 60, Para [ 0029]), wherein an overlapping region exists between the first metal layer (metal gate 10 GD) and the second metal layer (metal layer 30); and an area of a region overlapping the second metal layer (metal layer 30) on the first metal layer ( GD) is less than that of a region not overlapping the second metal layer (metal layer 30) on the first metal layer ( GD); wherein the first metal layer comprises a gate ( gate GD, Para [ 0028]), arranged on the surface of the substrate (glass substrate), the second metal layer (metal layer 30) comprises a source ( source SD, Para [ 0028]) and a drain ( drain DD, Para [ 0028]), the source (SD) is arranged on one side of the semiconductor layer (active layer 60), and the drain (DD) is arranged on the other side of the semiconductor layer  (active layer 60); an overlapping region exists between the gate (GD) and the source (SD), and an overlapping region exists between the gate (GD) and the drain (DD); and an area of a region overlapping the gate (GD) on the source (SD) is less than that of a region not overlapping the gate (GD) on the source (SD), and an area of a region overlapping the gate (GD) on the drain (DD) is less than that of a region not overlapping the gate (GD) on the drain (DD).
But, Tseng does not disclose explicitly wherein a thickness of a portion of the source corresponding to the respective overlapping region is less than that of a remaining portion of the source not overlapping the gate, and a thickness of a portion of the drain corresponding to the respective overlapping region is less than that of a remaining portion of the drain not overlapping the gate.
In a similar field of endeavor, KIM discloses wherein a thickness of a portion of the source (Fig 2, source 173, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the source not overlapping the gate ( Fig 2, gate 124, Para [ 0126])  and a thickness of a portion of the drain  (Fig 2, source 175, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the drain not overlapping the gate  ( Fig 2, gate 124, Para [ 0126]).
Since Tseng and KIM are both from the similar field of endeavor, and TFT device with varied source and drain width, the purpose disclosed by KIM would have been recognized in the pertinent art of Tseng. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of KIM teaching “wherein a thickness of a portion of the source (Fig 2, source 173, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the source not overlapping the gate ( Fig 2, gate 124, Para [ 0126])  and a thickness of a portion of the drain  (Fig 2, source 175, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the drain not overlapping the gate  ( Fig 2, gate 124, Para [ 0126])” for further advantage such as specific gate length enhance device performance.

Regarding claim 3, Tseng and KIM  discloses the array substrate according to claim 1, Tseng further discloses wherein a length of the portion of the source  (SD) corresponding to the respective overlapping region  is less than a length of the portion of the source not overlapping the gate (GD), and a length of the 2Appl. No. 16/319,476 portion of the drain (DD) corresponding to the respective overlapping regions less than a length of the portion of the drain not overlapping the gate ( GD).  

Regarding claim 5, Tseng and KIM  discloses the array substrate according to claim 3, Tseng further discloses wherein the length of the portion of the source (SD) corresponding to the respective overlapping region  is one quarter to two thirds  the length of the portion of the source not overlapping the gate (GD) , and the length of the portion of the drain (DD) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate (GD).
  
Regarding claim 6, Tseng and KIM disclose the array substrate according to claim1, But, Tseng does not disclose explicitly wherein a width of the portion of the gate overlapping the source is less than a width of the source, and a width of the portion of the gate overlapping the drain a is less than a width of the drain.
In a similar field of endeavor, KIM discloses wherein a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the source (Fig 2, source 173, Para [ 0122])  is less than a width of the source, and a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the drain a is less than a width of the drain  (Fig 2, source 175, Para [ 0122]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of KIM teaching “wherein a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the source (Fig 2, source 173, Para [ 0122])  is less than a width of the source, and a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the drain a is less than a width of the drain  (Fig 2, source 175, Para [ 0122])” for further advantage such as specific gate length corresponds to source and drain enhance device performance.

Regarding claim 9, Tseng and KIM discloses the array substrate according to claim 1, Tseng further discloses wherein the thickness of the portion of the source (SD) overlapping the gate (GD) is one third to two thirds the thickness of the portion of the source (SD) not overlapping the gate (GD), and the thickness of the portion of the drain (DD) overlapping the gate is one third to two thirds the thickness of the portion of the drain not overlapping the gate (GD).  

Regarding claim 11. Tseng discloses a display panel, comprising an array substrate (Fig 4, glass substrate), wherein the array substrate (Fig 4, glass substrate) comprises: 
a substrate (Fig 4, glass substrate); a first metal layer ( gate electrode GD, Para [ 0028]), arranged on a surface of the substrate (Fig 4, glass substrate); an insulating layer (Fig 4, insulating layer GI, Para [ 0028]), arranged on a surface of the first metal layer ( GD); a semiconductor layer (active layer 60, Para [ 0029]), arranged on a surface of the insulating layer (GI); and a second metal layer  (metal layer 30, Para [ 0028]), arranged on a surface of the semiconductor layer  (active layer 60, Para [ 0029]), wherein an overlapping region exists between the first metal layer (GD) and the second metal layer  (active layer 60, Para [ 0029]); and an area of a region overlapping the second metal layer  (active layer 60, Para [ 0029]) on the first metal layer (GD) is less than that of a region not overlapping the second metal layer  (active layer 60, Para [ 0029]) on the first metal layer (GD); wherein the first metal layer comprises a gate (GD), arranged on the surface of the substrate (glass substrate), the second metal layer (metal layer 30, Para [ 0028]) comprises a source ( source SD, para [ 0028]) and a drain ( drain DD, Para [ 0028]), the source (SD) is arranged on one side of the semiconductor layer (metal layer 30, Para [ 0028]), and the drain is arranged on the other side of the semiconductor layer; an overlapping region exists between the gate (GD) and the source (SD), and an overlapping region exists between the gate (GD) and the drain (DD); and an area of a region overlapping the gate (GD) on the source is less than that of a region not overlapping the gate (GD) on the source (SD), and an area of a region overlapping the gate (GD) on the drain is less than that of a region not overlapping the gate (GD) on the drain (DD).  
But, Tseng does not disclose explicitly wherein a thickness of a portion of the source corresponding to the respective overlapping region is less than that of a remaining portion of the source not overlapping the gate, and a thickness of a portion of the drain corresponding to the respective overlapping region is less than that of a remaining portion of the drain not overlapping the gate. 
In a similar field of endeavor, KIM discloses wherein a thickness of a portion of the source (Fig 2, source 173, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the source not overlapping the gate ( Fig 2, gate 124, Para [ 0126])  and a thickness of a portion of the drain  (Fig 2, source 175, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the drain not overlapping the gate  ( Fig 2, gate 124, Para [ 0126]).
Since Tseng and KIM are both from the similar field of endeavor, and TFT device with varied source and drain width, the purpose disclosed by KIM would have been recognized in the pertinent art of Tseng. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of KIM teaching “wherein a thickness of a portion of the source (Fig 2, source 173, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the source not overlapping the gate ( Fig 2, gate 124, Para [ 0126])  and a thickness of a portion of the drain  (Fig 2, source 175, Para [ 0122]) corresponding to the respective overlapping region is less than that of a remaining portion of the drain not overlapping the gate  ( Fig 2, gate 124, Para [ 0126])” for further advantage such as specific gate length enhance device performance.
 
Regarding claim 13, Tseng and KIM discloses the display panel according to claim 11, Tseng further discloses wherein a length of the portion of the source (SD) corresponding to the respective overlapping region is less than a length of the portion of the source not overlapping the gate (GD), and a length of the portion of the drain corresponding to the respective overlapping region a length of the portion of the drain (DD) not overlapping the gate (GD).
  
 Regarding claim 15, Tseng and KIM  discloses the display panel according to claim 13, Tseng further discloses wherein the length of the portion of the source (SD) corresponding to the respective overlapping region  is one quarter to two thirds the length of the portion of the source not overlapping the gate (GD), and the length of the portion of the drain (DD) corresponding to the respective overlapping region is one quarter to two thirds the length of the portion of the drain not overlapping the gate (GD) .  

Regarding claim 16, Tseng and KIM discloses the display panel according to claim 11, But, Tseng does not disclose explicitly wherein a width of the portion of the gate overlapping the source is less than a width of the source, and a width of the portion of the gate overlapping the drain is less than a width of the drain.  
In a similar field of endeavor, KIM discloses wherein a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the source (Fig 2, source 173, Para [ 0122])  is less than a width of the source, and a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the drain a is less than a width of the drain  (Fig 2, source 175, Para [ 0122]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of KIM teaching “wherein a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the source (Fig 2, source 173, Para [ 0122])  is less than a width of the source, and a width of the portion of the gate ( Fig 2, gate 124, Para [ 0126])  overlapping the drain a is less than a width of the drain  (Fig 2, source 175, Para [ 0122])” for further advantage such as specific gate length corresponds to source and drain enhance device performance.

Regarding claim 19, Tseng and KIM  discloses the array substrate according to claim 11, Tseng further discloses wherein the thickness of the portion of the source (SD) overlapping the gate is one third to two thirds  the thickness of the portion of the source not overlapping the gate (GD), and the thickness of the portion of the drain overlapping the gate is one third to two thirds the thickness of the portion of the drain (DD) not overlapping the gate (GD).  

Regarding claim 20, Tseng and KIM discloses the array substrate according to claim1, But, Tseng does not disclose explicitly wherein the source has a flat top surface facing away from the gate, wherein the portion of source overlapping the gate has a bottom surface that is higher than a bottom surface of the portion of the source not overlapping the gate. 
In a similar field of endeavor, KIM discloses wherein the source (source 173) has a flat top surface facing away from the gate (gate 124), wherein the portion of source ( source 173)  overlapping the gate ( gate 124) has a bottom surface that is higher than a bottom surface of the portion of the source ( source 173) not overlapping the gate ( gate 124).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of KIM teaching “wherein the source (source 173) has a flat top surface facing away from the gate (gate 124), wherein the portion of source ( source 173)  overlapping the gate ( gate 124) has a bottom surface that is higher than a bottom surface of the portion of the source ( source 173) not overlapping the gate ( gate 124) ” for further advantage such as specific gate length corresponds to source and drain enhance device performance.

Regarding claim 21, Tseng and KIM discloses the display panel according to claim 11, But, Tseng does not disclose explicitly wherein the source has a flat top surface facing away from the gate, wherein the portion of source overlapping the gate has a bottom surface that is higher than a bottom surface of the portion of the source not overlapping the gate.
In a similar field of endeavor, KIM discloses wherein the source (source 173) has a flat top surface facing away from the gate (gate 124), wherein the portion of source ( source 173)  overlapping the gate ( gate 124) has a bottom surface that is higher than a bottom surface of the portion of the source ( source 173) not overlapping the gate ( gate 124).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng in light of KIM teaching “wherein the source (source 173) has a flat top surface facing away from the gate (gate 124), wherein the portion of source ( source 173)  overlapping the gate ( gate 124) has a bottom surface that is higher than a bottom surface of the portion of the source ( source 173) not overlapping the gate ( gate 124) ” for further advantage such as specific gate length corresponds to source and drain enhance device performance.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2014/0204305 A1; hereafter Tseng) in view of KIM et al (US 2019/0372037A1; hereafter KIM) as applied claims above and further in view of Baude et al (US 2006/0091793 A1; hereafter Baude).

Regarding claim 4, Tseng and KIM discloses the array substrate according to claim 3, But, Tseng and KIM does not disclose explicitly wherein the length of the portion of the source corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm.  
In a similar field of endeavor, Baude discloses wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm” which can be overlap ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng and KIM in light of Baude teaching “wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm” which can be overlap ranges” for further advantage such as specific gate length enhance device performance .

Regarding claim 14, Tseng and KIM discloses the array substrate according to claim 13, But, Tseng and KIM does not disclose explicitly wherein the length of the portion of the source corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm.  
In a similar field of endeavor, Baude discloses wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region  ranges from 0.5 to µm to 3µm” which can be overlap ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tseng and KIM in light of Baude teaching “wherein the length of the region overlapping the gate on the source ranges from 0.5 to µm to 3µm, and the length of the region overlapping the gate on the drain ranges from 0.5µm to 3 µm (Baude discloses “the source electrode and drain electrode features are patterned such that a channel length of about 1 micrometer to about 50 micrometers (preferably about 5 micrometers to about 20 micrometers) separates them. For photolithographically patterned TFTs, the gate length may be as small as 1 micrometer, with 5 micrometers being typical. For aperture mask patterned TFTs, the gate length is more likely to be 5 to 60 micrometers with a typical gate length of 20 to 30 micrometers”, Para [0030]. Since a portion of gate length is overlap source (50) or drain (52). Thus “wherein the length of the portion of the source corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm, and the length of the portion of the drain corresponding to the respective overlapping region ranges from 0.5 to µm to 3µm” which can be overlap ranges” for further advantage such as specific gate length enhance device performance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898